The defendant is a teacher and associate principal of the Hebrew School of the Mesivta of Borough Park in Kings County. The complainant was employed as a teacher in the English Department of the Hebrew School and failed to receive payment of his salary for two months’ services. The People failed to prove beyond a reasonable doubt that the defendant was a person carrying on a business within the meaning of subdivision 2 of section 196 of the Labor Law. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.